Citation Nr: 0524748	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
November 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that confirmed and continued a 30 
percent disability rating assigned for generalized anxiety 
disorder.  In October 2004, the Board issued a decision that 
denied an increased disability evaluation for generalized 
anxiety disorder.  The case was appealed to the United States 
Court of Appeals for Veterans Claims (Court) and, pursuant to 
a Joint Motion, the Court, in a June 2005 Order, vacated and 
remanded the Board's October 2004 decision.  

The veteran and his spouse appeared for a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO in 
August 2004.  A transcript of the hearing is associated with 
the claims folder.

In the May 2005 Joint Motion, the parties indicated that the 
veteran had made statements during the course of his appeal 
that could be interpreted as a claim for a total disability 
evaluation based on individual unemployability (TDIU).  The 
Board was directed to determine whether the issue was 
reasonably raised by the record and if so to adjudicate the 
issue.  In that regard, it is noted that the veteran filed a 
TDIU claim in March 2003 that was denied by the RO in the 
September 2003 rating decision.  As the veteran did not file 
a notice of disagreement in response to VA's denial of that 
claim, the Board does not have jurisdiction over that matter 
and will not address it further at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As discussed in the May 2005 Joint Motion for Remand, there 
was a considerable disparity in findings made in VA 
examinations conducted in July 2003 and July 2004.  The 
parties noted that the July 2003 examination report assigned 
the veteran a score of 65 on the Global Assessment of 
Functioning (GAF) scale, which is indicative of mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household).  However, 
on VA examination in July 2004, the veteran was assigned a 
GAF score of 50, which contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The parties maintained that a discussion 
addressing the impact and significance of the two GAF scores 
was needed.

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The veteran should therefore be 
scheduled for another VA psychiatric examination.

In a statement received in August 2005, the veteran reported 
that he was receiving treatment though the Tuscaloosa VA 
Medical Center (VAMC).  He said he had started his treatment 
in July 2005.  The veteran asked that his treatment records 
be obtained.  As VA records are constructively part of the 
record which must be considered, a remand is required.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the above, this case is REMANDED to the RO (via 
the AMC) for the following development:

1.  The RO should obtain the veteran's 
complete medical file from the Tuscaloosa 
VAMC since July 2005 and associate it 
with the claims folder. 

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
generalized anxiety disorder.  The 
examiner is requested to determine all 
current manifestations associated with 
the veteran's generalized anxiety 
disorder and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current GAF scale 
score should be provided.  If possible, 
the examiner should provide a rationale 
for any discrepancies between the GAF 
scores reported in the July 2003 and July 
2004 examination reports.  The claims 
folder should be available for review in 
conjunction with the examination.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.

3.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the April 2004 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


